Citation Nr: 1033339	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to special monthly pension (SMP) at the 
housebound rate. 

2.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, panic disorder with 
agoraphobia and claustrophobia, and posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1964.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In that decision, the RO denied entitlement to 
SMP and denied the Veteran's petition to reopen a claim for 
service connection for a psychiatric disability as new and 
material evidence had not been submitted.  Jurisdiction over the 
Veteran's claim has remained with the RO in Baltimore, Maryland.

The RO denied entitlement to service connection for a nervous 
condition in a November 1978 rating decision.  The RO did not 
consider whether service connection was warranted for any of the 
Veteran's currently diagnosed psychiatric disabilities, including 
bipolar disorder and panic disorder with agoraphobia and 
claustrophobia.  Therefore, the Board need not consider whether 
new and material evidence has been submitted to reopen the 
current claim for a psychiatric disability and a new decision on 
the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (a claim based on a new diagnosis is a new claim and is 
adjudicated without regard to prior denials that did not consider 
that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) 
(in determining whether new and material evidence is required, 
the focus of the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim based upon distinctly 
diagnosed diseases or injuries).  Here the claim is based on 
distinct diagnoses. 

In his October 2005 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Decision Review Officer (DRO) at the 
RO.  In February 2006, he withdrew his hearing request.

In April 2009, the Board denied the Veteran's claim for service 
connection for a psychiatric disability and remanded the claim 
for SMP for further development.  The Veteran appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).
In December 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a December 2009 Joint Motion filed by 
counsel for the Veteran and the VA secretary.

The issue of entitlement to service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is over 65 years of age and has a combined rating of 
100 percent due to a non-service connected disability.


CONCLUSION OF LAW

The criteria for SMP at the housebound rate have been met.  
38 U.S.C.A. §§ 1513(a), 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d)(1), (2) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for SMP, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Generally, a veteran receiving non-service connected pension may 
receive SMP at the housebound rate if he has a disability rated 
as permanent and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has additional 
disability or disabilities independently ratable at 60 percent or 
more, or (2) by reason of disability or disabilities, is 
permanently housebound but does not qualify for SMP at the "aid 
and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d)(1), (2).

The Court has held that if a veteran is 65 years of age or older, 
the provisions of 38 U.S.C.A. § 1521(e) requiring demonstration 
of permanent and total disability are not for application.  
Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  Indeed, 
38 U.S.C.A. § 1513(a) prescribes that Veterans 65 years of age 
and older who meet the initial service requirements of 
38 U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other than 
the permanent and total disability requirement) applicable to 
pension paid under that section.  As clarified by the Court in 
Hartness, the application of 38 U.S.C.A. § 1513(a) to a Veteran 
65 years of age and older, permits the exclusion of the permanent 
and total disability requirement in determining entitlement to 
pension.  Id.

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for a 
veteran age 65 or older to obtain SMP benefits.  Rather, it is 
only necessary that the evidence establish either that he has 
additional disability or disabilities independently ratable at 60 
percent or more, or that, by reason of disability or 
disabilities, he is permanently housebound.  Id.  

The housebound benefit had been denied because the Veteran was 
awarded pension benefits prior to reaching the age of 65, and was 
required to show that he was actually housebound under the 
provisions of 38 U.S.C.A. § 1521.  

The Court has recently held; however, that its decision in 
Hartness is applicable regardless of whether pension was 
initially awarded before or after the Veteran reached age 65.  
Chandler v. Shinseki, No. 08-0932 (U.S. Vet. App. Aug. 12, 2010) 
(en banc).  In other words, a Veteran awarded pension prior to 
age 65 and applies for special monthly pension after reaching age 
65 does not need to show a permanent total disability (100 
percent) to get that benefits.  Being 65 and housebound (or 
having an additional 60 percent disability) is enough.  

In this case, the Veteran is over 65 years of age and his 
combined disability rating is 100 percent.  Accordingly, under 
Hartness, he meets the requirements for SMP at the housebound 
rate.  The appeal is allowed. 


ORDER

Entitlement to SMP at the housebound rate is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  


Service connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.
Id. at 39852.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  Id.

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, a May 2006 VA psychiatric consultation report indicated 
diagnoses of bipolar disorder and panic disorder with agoraphobia 
and claustrophobia.  Furthermore, his service treatment records 
indicate that in January 1964 he was treated for nervousness.  He 
was also treated for nervousness/anxiety in April 1964 and was 
diagnosed as having an anxiety reaction.  Thus, there is evidence 
of current psychiatric disabilities and an in-service psychiatric 
condition.

The Veteran has reported in-service stressors which include being 
interrogated and beaten by police in Germany after being involved 
in a motor vehicle accident and being in close proximity to 
exploding ammunition during training exercises at Fort Jackson, 
South Carolina in 1961.  Furthermore, he has reported on several 
occasions, including during a December 1991 psychiatric 
evaluation at Eastern Community Mental Health Center and in his 
June 2004 claim (VA Form 21-526), that he has experienced 
nervousness and other psychiatric symptoms ever since service.   

The Veteran was afforded a VA examination for a psychiatric 
disability in August 2004.  He was diagnosed as having bipolar 
disorder and the physician who conducted the examination opined 
that the disability was not related to service.  No further 
explanation or reasoning was provided.

As the physician who conducted the August 2004 VA examination did 
not explain the reasoning for his opinion, it is entitled to 
little probative value.  An adequate medical opinion must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).

The parties to the Joint Motion pointed out this deficiency with 
regard to the August 2004 VA medical opinion.

Furthermore, the physician who conducted the August 2004 VA 
examination did not consider the Veteran's reports of a 
continuity of psychiatric symptomatology in formulating his 
opinion.  A medical opinion is inadequate if it does not take 
into account the Veteran's reports of symptoms and history (even 
if recorded in the course of the examination).  Dalton v. Peake, 
21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

As the physician who conducted the August 2004 VA examination did 
not provide a rationale for his opinion and did not consider the 
Veteran's reports of a continuity of psychiatric symptomatology, 
a new examination is required. 

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  
The VCAA's duty to assist includes a duty to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A January 1964 service treatment record refers to a psychiatric 
consultation dated March 25, 1964 during which the Veteran was 
reportedly suicidal and exhibited restlessness.  As noted by the 
parties to the Joint Motion, this psychiatric consultation is not 
in the Veteran's claims file.  Thus, there is evidence that 
additional service treatment records may be available and a 
remand is necessary to attempt to obtain any such records.

Furthermore, the Veteran has not been provided with notice of the 
alternative sources other than his service records that might 
constitute credible supporting evidence of in service personal 
assault.  Therefore, a remand is also necessary to advise him of 
this, and to allow him the opportunity to submit additional 
evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should provide the Veteran with a 
letter telling him that evidence from 
sources other than his service records may 
corroborate his account of in service 
personal assault.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.

The Veteran should be asked to provide or 
identify any evidence from sources other 
than his service records that might 
corroborate his claimed stressors.  Provide 
a list of examples of such evidence, 
including evidence of behavior changes.

2.  The AOJ should undertake all necessary 
steps to obtain any additional service 
treatment records, and specifically the 
March 25, 1964 psychiatric consultation.  
All attempts to obtain these records should 
be documented.  If the records are missing 
or are otherwise unavailable, this fact 
should also be documented and a formal 
finding of unavailability should be made 
with notice to the Veteran and his 
representative.

The AOJ should document its efforts to 
obtain alternate records, if the service 
treatment records are unavailable. 

3.  After any additional service treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA psychiatric examination to determine 
the etiology of his current psychiatric 
disabilities.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's current 
psychiatric disabilities had their onset in 
service, are related to his in-service 
psychiatric conditions, or are otherwise 
etiologically related to his service.  

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specify the stressors 
supporting the diagnosis.  If any 
supporting stressor consists of an in 
service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


